 
 
Exhibit 10.1
[crackerbarrelcolor.jpg]
 
CRACKER BARREL OLD COUNTRY STORE, INC
2010 OMNIBUS STOCK AND INCENTIVE PLAN
 
Cracker Barrel Old Country Store, Inc. (the “Company”), a Tennessee corporation,
hereby establishes and adopts the following 2010 Omnibus Stock and Incentive
Plan (the “Plan”).
 
1.           PURPOSE OF THE PLAN
 
The purpose of the Plan is to foster and promote the long-term financial success
of the Company and materially increase stockholder value by: (i) strengthening
the Company’s capability to develop, maintain, and direct an outstanding
management team; (ii) motivating superior performance by means of long-term
performance related incentives; (iii) encouraging and providing for obtaining an
ownership interest in the Company; (iv) attracting and retaining outstanding
executive talent by providing incentive compensation opportunities competitive
with other major companies; and (v) enabling executives to participate in the
long-term growth and financial success of the Company.
 
2.           DEFINITIONS
 
2.1.           “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award, Other Share-Based Award,
Performance Award or any other right, interest or option relating to Shares or
other property (including cash) granted pursuant to the provisions of the Plan.
 
2.2.           “Award Notice” shall mean any agreement, contract or other
instrument or document evidencing any Award hereunder, whether in writing or
through an electronic medium.
 
2.3.           “Board” shall mean the board of directors of the Company.
 
2.4.           “Cause” shall mean matters which, in the judgment of the
Committee, constitute any one or more of the following: (i) intoxication while
on the job; (ii) theft or dishonesty in the conduct of the Company’s business;
(iii) willful neglect or negligence in the management of the Company’s business,
or violation of Company race or gender anti-harassment policies; (iv) violence
that results in personal injury; or (v) conviction of a crime involving moral
turpitude.
 
2.5.           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
 
 
 

--------------------------------------------------------------------------------

 
2.6.           “Committee” shall mean the Compensation Committee of the Board or
such other committee of directors as is designated by the Board, or a
subcommittee thereof formed by the Compensation Committee or such other
committee to act as the Committee hereunder. The Committee shall consist of no
fewer than two Directors, each of whom will be intended to be to the extent
required by applicable law, rule or regulation (i) a “Non-Employee Director”
within the meaning of Rule 16b-3 of the Exchange Act, (ii) an “outside director”
within the meaning of Section 162(m) of the Code, and (iii) an “independent
director” for purpose of the rules of the principal U.S. national securities
exchange on which the Shares are traded. If for any reason the appointed
Committee does not meet the requirements of Rule 16b-3 of the Exchange Act,
Section 162(m) of the Code or the rules of the principal U.S. national
securities exchange, such noncompliance shall not affect the validity of Awards,
grants, interpretations or other actions of the Committee.
 
2.7.           “Consultant” shall mean any consultant or advisor who is a
natural person and who provides services to the Company or any Subsidiary, so
long as such person (i) renders bona fide services that are not in connection
with the offer and sale of the Company’s securities in a capital-raising
transaction, (ii) does not directly or indirectly promote or maintain a market
for the Company’s securities and (iii) can be covered as a consultant under the
applicable rules of the Securities and Exchange Commission for registration of
shares on a Form S-8 registration statement.
 
2.8.           “Covered Employee” shall mean an employee of the Company or its
Subsidiaries who is a “covered employee” within the meaning of Section 162(m) of
the Code.
 
2.9.           “Director” shall mean a non-employee member of the Board.
 
2.10.         “Disability” shall have the same meaning as provided in the
long-term disability plan or policy maintained by the Company or if applicable,
most recently maintained, by the Company or if applicable, a Subsidiary or
Affiliate, for the Participant, whether or not that Participant actually
receives disability benefits under the plan or policy.  If no long-term
disability plan or policy was ever maintained on behalf of Participant or if the
determination of Disability relates to an Incentive Stock Option, Disability
means Permanent and Total Disability as defined in Section 22(e)(3) of the
Code.  In a dispute, the determination whether a Participant has suffered a
Disability will be made by the Committee and may be supported by the advice of a
physician competent in the area to which that Disability relates.
 
2.11.           “Dividend Equivalents” shall have the meaning set forth in
Section 12.6.
 
2.12.           “Employee” shall mean any employee of the Company or any
Subsidiary and any prospective employee conditioned upon, and effective not
earlier than, such person becoming an employee of the Company or any Subsidiary.
 
2.13.           “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.
 
2.14.           “Fair Market Value” shall mean, with respect to Shares as of any
date, (i) the closing price of the Shares as reported on the principal U.S.
national securities exchange on which the Shares are listed and traded on such
date, or, if there is no closing price on that date, then on the last preceding
date on which such a closing price was reported; (ii) if the Shares are
 
 
2

--------------------------------------------------------------------------------

 
not listed on any U.S. national securities exchange but are quoted in an
inter-dealer quotation system on a last sale basis, the final ask price of the
Shares reported on the inter-dealer quotation system for such date, or, if there
is no such sale on such date, then on the last preceding date on which a sale
was reported; or (iii) if the Shares are neither listed on a U.S. national
securities exchange nor quoted on an inter-dealer quotation system on a last
sale basis, the amount determined by the Committee to be the fair market value
of the Shares as determined by the Committee in its sole discretion taking into
account the requirements of Section 409A. The Fair Market Value of any property
other than Shares shall mean the market value of such property determined by
such methods or procedures as shall be established from time to time by the
Committee.
 
2.15.           “Incentive Stock Option” shall mean an Option which when granted
is intended to qualify as an incentive stock option for purposes of Section 422
of the Code.
 
2.16.           “Limitations” shall have the meaning set forth in Section 10.6.
 
2.17.           “Net Exercise” means a Participant’s ability to exercise an
Option by directing the Company to deduct from the Shares issuable upon exercise
of his or her Option a number of Shares having an aggregate Fair Market Value
equal to the sum of the aggregate exercise price therefor plus the amount of the
Participant’s minimum tax withholding (if any), whereupon the Company shall
issue to the Participant the net remaining number of Shares after such
deductions.
 
2.18.           “Option” shall mean any right granted to a Participant under the
Plan allowing such Participant to purchase Shares at such price or prices and
during such period or periods as the Committee shall determine.
 
2.19.           “Other Share-Based Award” shall have the meaning set forth in
Section 8.1.
 
2.20.           “Participant” shall mean an Employee, Director or Consultant who
is selected by the Committee to receive an Award under the Plan.
 
2.21.           “Payee” shall have the meaning set forth in Section 13.2.
 
2.22.           “Performance Award” shall mean any Award of Performance Shares
or Performance Units granted pursuant to Article 9.
 
2.23.           “Performance Period” shall mean the period established by the
Committee during which any performance goals specified by the Committee with
respect to a Performance Award are to be measured.
 
2.24.           “Performance Share” shall mean any grant pursuant to Article 9
of a unit valued by reference to a designated number of Shares, which value may
be paid to the Participant upon achievement of such performance goals as the
Committee shall establish.
 
2.25.           “Performance Unit” shall mean any grant pursuant to Article 9 of
a unit valued by reference to a designated amount of cash or property other than
Shares, which value may be paid to the Participant upon achievement of such
performance goals during the Performance Period as the Committee shall
establish.
 
 
3

--------------------------------------------------------------------------------

 
 
2.26.           “Permitted Assignee” shall have the meaning set forth in Section
12.3.
 
2.27.           “Prior Plans” shall mean, collectively, the Company’s 2002
Omnibus Incentive Compensation Plan and the Company’s Amended and Restated Stock
Option Plan.
 
2.28.           “Restricted Stock” shall mean any Share issued with the
restriction that the holder may not sell, transfer, pledge or assign such Share
and with such other restrictions as the Committee, in its sole discretion, may
impose, which restrictions may lapse separately or in combination at such time
or times, in installments or otherwise, as the Committee may deem appropriate.
 
2.29.           “Restricted Stock Award” shall have the meaning set forth in
Section 7.1.
 
2.30.           “Restricted Stock Unit” means an Award that is valued by
reference to a Share, which value may be paid to the Participant in Shares or
cash (or in combination thereof) as determined by the Committee in its sole
discretion upon the satisfaction of vesting restrictions as the Committee may
establish, which restrictions may lapse separately or in combination at such
time or times, in installments or otherwise, as the Committee may deem
appropriate.
 
2.31.           “Restricted Stock Unit Award” shall have the meaning set forth
in Section 7.1.
 
2.32.           “Shares” shall mean the shares of common stock of the Company,
par value $0.01 per share.
 
2.33.           “Stock Appreciation Right” shall mean the right granted to a
Participant pursuant to Article 6.
 
2.34.           “Subsidiary” shall mean any corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company if, at the
relevant time each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in the chain.
 
2.35.           “Substitute Awards” shall mean Awards granted or Shares issued
by the Company in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, in each
case by a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines.
 
2.36.           “Vesting Period” shall mean the period of time specified by the
Committee during which vesting restrictions for an Award are applicable.
 
 
4

--------------------------------------------------------------------------------

 
3.           SHARES SUBJECT TO THE PLAN
 
3.1.           Number of Shares.
 
(a)          Subject to adjustment as provided in Section 12.2, a total of
1,500,000 Shares shall be authorized for grant under the Plan, less one (1)
Share for every one (1) Share that was subject to an option, stock appreciation
right, or another type of award granted after July 30, 2010 under the Prior
Plans. After the effective date of the Plan (as provided in Section 13.13), no
awards may be granted under any Prior Plan.
 
(b)           If (i) any Shares subject to an Award are forfeited, an Award
expires or an Award is settled for cash (in whole or in part), or (ii) after
July 30, 2010 any Shares subject to an award under the Prior Plans are
forfeited, or an award under the Prior Plans expires or is settled for cash (in
whole or in part), the Shares subject to such Award or award under the Prior
Plans shall, to the extent of such forfeiture, expiration or cash settlement,
again be available for Awards under the Plan.  Notwithstanding anything to the
contrary contained herein, the following Shares shall be added to the Shares
available for grant under paragraph (a) of this Section: (i) Shares tendered by
the Participant or withheld by the Company in payment of the purchase price of
an Option or an option granted under the Prior Plans, or to satisfy any tax
withholding obligation with respect to an Award or an award granted under the
Prior Plans, and (ii) Shares subject to a Stock Appreciation Right or a stock
appreciation right granted under the Prior Plans that are not issued in
connection with its stock settlement on exercise thereof.
 
(c)           Substitute Awards shall not reduce the Shares authorized for grant
under the Plan or the applicable Limitations applicable to a Participant under
Section 10.6, nor shall Shares subject to a Substitute Award again be available
for Awards under the Plan to the extent of any forfeiture, expiration or cash
settlement as provided in paragraph (b) above. Additionally, in the event that a
company acquired by the Company or any Subsidiary, or with which the Company or
any Subsidiary combines, has shares available under a pre-existing plan approved
by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan; provided that Awards using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or Directors prior to such acquisition or
combination.
 
3.2.           Character of Shares. Any Shares issued hereunder may consist, in
whole or in part, of authorized and unissued shares or shares purchased in the
open market or otherwise.  No fractional shares shall be issued under the Plan
and the Committee shall determine the manner in which fractional share value
shall be treated.
 
 
5

--------------------------------------------------------------------------------

 
4.           ELIGIBILITY AND ADMINISTRATION
 
4.1.           Eligibility. Any Employee, Director or Consultant shall be
eligible to be selected as a Participant.
 
4.2.           Administration.
 
(a)           The Plan shall be administered by the Committee.  The Committee
shall have full power and authority, subject to the provisions of the Plan and
subject to such orders or resolutions not inconsistent with the provisions of
the Plan as may from time to time be adopted by the Board, to: (i) select the
Employees, Directors and Consultants to whom Awards may from time to time be
granted hereunder; (ii) determine the type or types of Awards to be granted to
each Participant hereunder; (iii) determine the number of Shares (or dollar
value) to be covered by each Award granted hereunder; (iv) determine the terms
and conditions, not inconsistent with the provisions of the Plan, of any Award
granted hereunder; (v) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property; (vi)
determine whether, to what extent, and under what circumstances cash, Shares,
other property and other amounts payable with respect to an Award made under the
Plan shall be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent and under what
circumstances any Award shall be canceled or suspended; (viii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Notice; (ix) correct any defect,
supply any omission or reconcile any inconsistency in the Plan or any Award in
the manner and to the extent that the Committee shall deem desirable to carry it
into effect; (x) establish such rules and regulations and appoint such agents as
it shall deem appropriate for the proper administration of the Plan; (xi)
determine whether any Award, other than an Option or Stock Appreciation Right,
will have Dividend Equivalents; (xii) promulgate rules and regulations to
determine what events constitute Disability, retirement or termination for an
approved reason for purposes of the Plan; (xiii) determine the treatment of a
Participant under the Plan in the event of a Participant’s death, Disability,
retirement or termination for an approved reason; and (xiv) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.
 
(b)           All expenses associated with the Plan shall be borne by the
Company subject to such allocation to its Subsidiaries and operating units as it
deems appropriate.
 
(c)           Decisions of the Committee shall be final, conclusive and binding
on all persons or entities, including the Company, any Participant, and any
Subsidiary.  A majority of the members of the Committee may determine its
actions, including fixing the time and place of its meetings.
 
(d)           To the extent not inconsistent with applicable law, including
Section 162(m) of the Code, or the rules and regulations of the principal U.S.
national securities exchange on which the Shares are traded, the Committee may
delegate (i) a committee of one or more directors of the Company any of the
authority of the Committee under the
 
 
6

--------------------------------------------------------------------------------

 
Plan, including the right to grant, cancel or suspend Awards and (ii) to the
extent permitted by law, one or more executive officers or a committee of
executive officers the right to grant and determine the terms of Awards to
Employees who are not directors or executive officers of the Company and the
authority to take action on behalf of the Committee pursuant to the Plan to
cancel or suspend Awards to Employees who are not directors or executive
officers of the Company.
 
(e)           Each person who is or shall have been a member of the Committee
shall be indemnified and held harmless by the Company against and from any loss,
cost, liability or expense that may be imposed upon or reasonably incurred by
that person in connection with or resulting from any claim, action, suit or
proceeding to which that person may be a party or in which that person may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by that person in settlement thereof,
with the Company’s approval, or paid by that person in satisfaction of any
judgment in any such action, suit or proceeding against that person, provided
that person shall give the Company an opportunity, at its own expense, to handle
and defend the same before that person undertakes to handle and defend it on
that person’s own behalf.  The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Charter or By-laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
 
5.           OPTIONS
 
5.1.           Grant of Options. Options may be granted hereunder to
Participants either alone or in addition to other Awards granted under the
Plan.  Any Option shall be subject to the terms and conditions of this Article
and to such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall deem desirable.
 
5.2.           Award Notices. All Options shall be evidenced by a written Award
Notice in such form and containing such terms and conditions as the Committee
shall determine which are not inconsistent with the provisions of the Plan.  The
terms and conditions of Options need not be the same with respect to each
Participant.  Granting an Option pursuant to the Plan shall impose no obligation
on the recipient to exercise such Option.  Any individual who is granted an
Option pursuant to this Article may hold more than one Option granted pursuant
to the Plan at the same time.
 
5.3.           Option Price. Other than in connection with Substitute Awards,
the option price per each Share purchasable under any Option granted pursuant to
this Article shall not be less than 100% of the Fair Market Value of one Share
on the date of grant of such Option; provided, however, that in the case of an
Incentive Stock Option granted to a Participant who, at the time of the grant,
owns stock representing more than 10% of the voting power of all classes of
stock of the Company or any Subsidiary, the option price per share shall be no
less than 110% of the Fair Market Value of one Share on the date of
grant.  Other than pursuant to Section 12.2, the Committee shall not without the
approval of the Company’s stockholders (i) lower the option price per Share of
an Option after it is granted, (ii) cancel an Option in exchange for cash or
another Award (other than in connection with a Change in Control as defined in
Section 11.3 or a
 
 
7

--------------------------------------------------------------------------------

 
Substitute Award), or (iii) take any other action with respect to an Option that
would be treated as a repricing under the rules and regulations of the principal
U.S. national securities exchange on which the Shares are traded.
 
5.4.           Option Term. The term of each Option shall be fixed by the
Committee in its sole discretion; provided that no Option shall be exercisable
after the expiration of ten (10) years from the date the Option is granted,
except in the event of death or Disability; provided, however, that the term of
the Option shall not exceed five (5) years from the date the Option is granted
in the case of an Incentive Stock Option granted to a Participant who, at the
time of the grant, owns stock representing more than 10% of the voting power of
all classes of stock of the Company or any Subsidiary.
 
5.5.           Exercise of Options.
 
(a)           Vested Options granted under the Plan shall be exercised by the
Participant or by a Permitted Assignee thereof (or by the Participant’s
executors, administrators, guardian or legal representative, as may be provided
in an Award Notice) as to all or part of the Shares covered thereby, by giving
notice of exercise to the Company or its designated agent, specifying the number
of Shares to be purchased. The notice of exercise shall be in such form, made in
such manner, and shall comply with such other requirements consistent with the
provisions of the Plan as the Committee may prescribe from time to time.
 
(b)           Unless otherwise provided in an Award Notice, full payment of such
purchase price shall be made at the time of exercise and shall be made (i) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation) valued at their then Fair Market
Value, (iii) with the consent of the Committee, by delivery of other
consideration having a Fair Market Value on the exercise date equal to the total
purchase price, (iv) pursuant to a Net Exercise arrangement;  provided,
however,  that in such event, the Committee may exercise its discretion to limit
the use of a Net Exercise, (v) through any other method specified in an Award
Notice (including same-day sales through a broker), or (vi) any combination of
any of the foregoing.  The notice of exercise, accompanied by such payment,
shall be delivered to the Company at its principal business office or such other
office as the Committee may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Committee may from time to time prescribe.  In no event may any Option
granted hereunder be exercised for a fraction of a Share.
 
5.6.           Other Restrictions Relating to Incentive Stock Options. Stock
options issued in the form of Incentive Stock Options shall, in addition to
being subject to all applicable terms, conditions, restrictions and limitations
established by the Committee, comply with Section 422 of the Code. Accordingly,
incentive stock options may only be granted to Employees who are employees of
the Company or a Subsidiary, and the aggregate market value (determined at the
time the option was granted) of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by a Participant during any calendar
year (under the Plan or any
 
 
8

--------------------------------------------------------------------------------

 
other plan of the Company or any of its Subsidiaries) shall not exceed $100,000
(or other limit required by the Code).
 
5.7.           Termination of Employment. In the event a Participant who is an
Employee ceases to be employed with the consent of the Committee or upon the
Participant’s death, retirement, or Disability, each of the Participant’s
outstanding Options shall be exercisable by the Participant (or the
Participant’s legal representative or designated beneficiary), as provided under
the terms of the Award Notice, at any time prior to an expiration date
established by the Committee at the time of grant or as otherwise determined by
the Committee (which may be the original expiration date of such Option or such
earlier time as the Committee may establish), but in no event after its
respective expiration date; provided that the Committee may provide for Options
to be exercisable up to one year after the death or Disability of a Participant
even if this is beyond their expiration date.  If the Participant ceases to be
employed for any other reason, including for Cause, all of the Participant’s
then outstanding Options shall terminate immediately, except as otherwise
determined by the Committee.
 
6.           STOCK APPRECIATION RIGHTS
 
6.1.           Grant and Exercise. The Committee may provide Stock Appreciation
Rights (a) in tandem with all or part of any Option granted under the Plan or at
any subsequent time during the term of such Option, (b) in tandem with all or
part of any Award (other than an Option) granted under the Plan or at any
subsequent time during the term of such Award, or (c) without regard to any
Option or other Award in each case upon such terms and conditions as the
Committee may establish in its sole discretion.
 
6.2.           Award Notices. All Stock Appreciation Rights granted pursuant to
Section 6.1(c) shall be evidenced by a written Award Notice in such form and
containing such terms and conditions as the Committee shall determine which are
not inconsistent with the provisions of the Plan.
 
6.3.           Terms and Conditions. Stock Appreciation Rights shall be subject
to such terms and conditions, not inconsistent with the provisions of the Plan,
as shall be determined from time to time by the Committee, including the
following:
 
(a)           Upon the exercise of a Stock Appreciation Right, the holder shall
have the right to receive the excess of (i) the Fair Market Value of one Share
on the date of exercise (or such amount less than such Fair Market Value as the
Committee shall so determine at any time during a specified period before the
date of exercise) over (ii) the grant price of the Stock Appreciation Right.
 
(b)           The Committee shall determine in its sole discretion whether
payment on exercise of a Stock Appreciation Right shall be made in cash, in
whole Shares or other property, or any combination thereof.
 
(c)           The terms and conditions of Stock Appreciation Rights need not be
the same with respect to each recipient.  Granting a Stock Appreciation Right
pursuant to the Plan shall impose no obligation on the recipient to exercise
such Stock Appreciation Right.  Any individual who is granted a Stock
Appreciation Right pursuant to this Article
 
 
9

--------------------------------------------------------------------------------

 
may hold more than one Stock Appreciation Right granted pursuant to the Plan at
the same time.
 
(d)           The Committee may impose such other terms and conditions on the
exercise of any Stock Appreciation Right, as it shall deem appropriate.  A Stock
Appreciation Right shall (i) have a grant price per Share of not less than the
Fair Market Value of one Share on the date of grant or, if applicable, on the
date of grant of an Option with respect to a Stock Appreciation Right granted in
exchange for or in tandem with, but subsequent to, the Option (subject to the
requirements of Section 409A of the Code) except in the case of Substitute
Awards or in connection with an adjustment provided in Section 12.2, and (ii)
have a term not greater than ten (10) years.
 
(e)           Without the approval of the Company’s stockholders, other than
pursuant to Section 12.2, the Committee shall not (i) reduce the grant price of
any Stock Appreciation Right after the date of grant, (ii) cancel any Stock
Appreciation Right in exchange for cash or another Award (other than in
connection with a Change in Control as defined in Section 11.3 or a Substitute
Award), or (iii) take any other action with respect to a Stock Appreciation
Right that would be treated as a repricing under the rules and regulations of
the principal U.S. national securities exchange on which the Shares are traded.
 
6.4.           Termination of Employment.  In the event a Participant who is an
Employee ceases to be employed with the consent of the Committee or upon the
Participant’s death, retirement, or Disability, each of the Participant’s
outstanding Stock Appreciation Rights shall be exercisable by the Participant
(or the Participant’s legal representative or designated beneficiary), as
provided by the terms of the Award Notice, at any time prior to an expiration
date established by the Committee at the time of grant or as otherwise
determined by the Committee (which may be the original expiration date of such
Stock Appreciation Right or such earlier time as the Committee may establish),
but in no event after its respective expiration date; provided that the
Committee may provide for the Stock Appreciation Right to be exercised up to one
year after the death or Disability of a Participant even if this is beyond its
expiration date. If the Participant ceases to be employed for any other reason,
all of the Participant’s then outstanding Stock Appreciation Rights shall
terminate immediately, except as otherwise determined by the Committee.
 
7.           RESTRICTED STOCK AND RESTRICTED STOCK UNITS
 
7.1.           Grants.  Awards of Restricted Stock and of Restricted Stock Units
may be issued hereunder to Participants either alone or in addition to other
Awards granted under the Plan (a “Restricted Stock Award” or “Restricted Stock
Unit Award” respectively), and such Restricted Stock Awards and Restricted Stock
Unit Awards shall also be available as a form of payment of Performance Awards
and other earned cash-based incentive compensation.  The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Subsidiary as a condition precedent to the
issuance of Restricted Stock or Restricted Stock Units.
 
 
10

--------------------------------------------------------------------------------

 
7.2.           Award Notices.  The terms of any Restricted Stock Award or
Restricted Stock Unit Award granted under the Plan shall be set forth in an
Award Notice which shall contain provisions determined by the Committee and not
inconsistent with the Plan.  The terms of Restricted Stock Awards and Restricted
Stock Unit Awards need not be the same with respect to each Participant.
 
7.3.           Rights of Holders of Restricted Stock and Restricted Stock
Units.  Unless otherwise provided in the Award Notice, beginning on the date of
grant of a Restricted Stock Award or Restricted Stock Unit Award, the
Participant shall not become a stockholder of the Company with respect to all
Shares subject to the Award Notice and shall not have any of the rights of a
stockholder, including the right to vote such Shares and the right to receive
distributions made with respect to such Shares. A Participant receiving a
Restricted Stock Award or a Restricted Stock Unit Award shall have only those
rights specifically provided for by the Award Notice, provided that in no event
shall such a participant possess voting rights with respect to a Restricted
Stock Unit Award.
 
Except as otherwise provided in an Award Notice, any Shares or any other
property (other than cash) distributed as a dividend or otherwise with respect
to any Restricted Stock Award or the number of Shares covered by a Restricted
Stock Unit Award as to which the restrictions have not yet lapsed shall be
subject to the same restrictions as such Restricted Stock Award or Restricted
Stock Unit Award.  Notwithstanding the provisions of this Section, cash
dividends with respect to any Restricted Stock Award and any other property
(other than cash) distributed as a dividend or otherwise with respect to any
Restricted Stock Award or the number of Shares covered by a Restricted Stock
Unit Award that vests based on achievement of performance goals shall be
accumulated, shall be subject to restrictions and risk of forfeiture to the same
extent as the Restricted Stock or Restricted Stock Units with respect to which
such cash, Shares or other property has been distributed and shall be paid at
the time such restrictions and risk of forfeiture lapse.
 
7.4.           Minimum Vesting Period.  Restricted Stock Awards and Restricted
Stock Unit Awards shall have a Vesting Period of not less than (i) three (3)
years (except for awards to Directors, which shall have a minimum Vesting Period
of one (1) year) from date of grant (but permitting pro rata vesting over such
time) if subject only to continued service with the Company or a Subsidiary and
(ii) one (1) year from date of grant if subject to the achievement of
performance objectives, subject in either case to accelerated vesting in the
Committee’s discretion in the event of the death, Disability, or termination of
employment or service, retirement of the Participant or a Change in Control (as
defined in Section 11.3).  The Committee may, in its sole discretion waive the
vesting restrictions and any other conditions set forth in any Award Notice
under such terms and conditions as the Committee shall deem appropriate, subject
to (i) the minimum Vesting Period requirements in the prior sentence and (ii)
the limitations imposed under Section 162(m) of the Code and the regulations
thereunder in the case of a Restricted Stock Award or Restricted Stock Unit
Award intended to comply with the performance-based exception under Code Section
162(m) except as otherwise determined by the Committee to be appropriate under
the circumstances.
 
 
11

--------------------------------------------------------------------------------

 
7.5.           Termination of Employment.
 
(a)           Subject to Section 7.4, in the event a Participant who is an
Employee ceases to be employed with the consent of the Committee or upon the
Participant’s death, retirement, or Disability before the end of a Vesting
Period subject only to continued service with the Company or a Subsidiary, the
number of Shares subject to the Restricted Stock Award or Restricted Stock Unit
Award that shall vest shall be determined by the Committee, but in no event,
except as otherwise determined by the Committee, less than a number equal to the
product of (i) a fraction, the numerator of which is the number of completed
months elapsed after the date of the Award to the Participant to the date of
termination of the Participant and the denominator of which is the number of
months in the Vesting Period, multiplied by (ii) the number of Shares subject to
the Award.
 
(b)           Subject to Section 7.4, in the event a Participant who is an
Employee ceases to be employed with the consent of the Committee or upon the
Participant’s death, retirement, or Disability before the end of the Vesting
Period and the Participant has received an award subject to the achievement of
performance objectives, the Restricted Stock Award or Restricted Stock Unit
Award shall, except as otherwise determined by the Committee, vest upon the
achievement of the performance objectives with respect to such number of those
Shares subject to the Award as shall be determined by the Committee, and then in
no event, except as otherwise determined by the Committee, less than a number
equal to the product of (i) a fraction, the numerator of which is the number of
completed months elapsed since the beginning of the Vesting Period to the date
of termination of the Participant and the denominator of which is the number of
months elapsed since the beginning of the Vesting Period to the date of
achievement of the performance/time goal, multiplied by (ii) the number of
Shares subject to the Award.
 
(c)           In the event the Participant ceases to be employed for any other
reason, including for Cause, except as otherwise determined by the Committee,
all Shares subject to the Restricted Stock Award or Restricted Stock Unit Award
which are still unvested shall be forfeited.
 
7.6.           Issuance of Shares. Any Restricted Stock granted under the Plan
may be evidenced in such manner as the Board may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company. Such certificate
or certificates shall be registered in the name of the Participant and shall
bear an appropriate legend referring to the restrictions applicable to such
Restricted Stock.
 
8.           OTHER SHARE-BASED AWARDS
 
8.1.           Grants.  Other Awards of Shares and other Awards that are valued
in whole or in part by reference to, or are otherwise based on, Shares or other
property (“Other Share-Based Awards”), including deferred stock units, may be
granted hereunder to Participants either alone or in addition to other Awards
granted under the Plan.  Other Share-Based Awards shall also be available as a
form of payment of other Awards granted under the Plan and other earned
cash-based compensation.
 
 
12

--------------------------------------------------------------------------------

 
8.2.           Award Notices.  The terms of Other Share-Based Awards granted
under the Plan shall be set forth in an Award Notice which shall contain
provisions determined by the Committee and not inconsistent with the Plan.  The
terms of such Awards need not be the same with respect to each
Participant.  Notwithstanding the provisions of this Section, any property
(other than cash) distributed as a dividend or otherwise with respect to the
number of Shares covered by an Other Share-Based Award that vests based on
achievement of performance goals shall be subject to restrictions and risk of
forfeiture to the same extent as the Shares covered by an Other Share-Based
Award with respect to which such cash, Shares or other property has been
distributed.
 
8.3.           Minimum Vesting Period.  Other Share-Based Awards, except for
Awards made pursuant to Section 8.6, shall have a Vesting Period of not less
than (i) three (3) years from date of grant (but permitting pro rata vesting
over such time) if subject only to continued service with the Company or a
Subsidiary and (ii) one (1) year from date of grant if subject to the
achievement of performance objectives, subject in either case to accelerated
vesting in the Committee’s discretion in the event of the death, Disability or
retirement of the Participant or a Change in Control (as defined in Section
11.3).  The Committee may, in its sole discretion waive the vesting restrictions
and any other conditions set forth in any Award Notice under such terms and
conditions as the Committee shall deem appropriate, subject to (i) the minimum
Vesting Period requirements in the prior sentence and (ii) the limitations
imposed under Section 162(m) of the Code and the regulations thereunder in the
case of an Other Share-Based Award intended to comply with the performance-based
exception under Code Section 162(m) except as otherwise determined by the
Committee to be appropriate under the circumstances.
 
8.4.           Termination of Employment.
 
(a)           Subject to Section 8.3, in the event a Participant who is an
Employee ceases to be employed with the consent of the Committee or upon the
Participant’s death, retirement, or Disability before the end of a Vesting
Period subject only to continued service with the Company or a Subsidiary, the
number of Shares subject to the Other Share-Based Award that shall vest shall be
determined by the Committee, but in no event, except as otherwise determined by
the Committee, less than a number equal to the product of (i) a fraction, the
numerator of which is the number of completed months elapsed after the date of
the Other Share-Based Award to the Participant to the date of termination and
the denominator of which is the number of months in the Vesting Period,
multiplied by (ii) the number of Shares subject to the Award.
 
(b)           Subject to Section 8.3, in the event a Participant who is an
Employee ceases to be employed with the consent of the Committee or upon the
Participant’s death, retirement, or Disability before the end of the Vesting
Period and the Participant has received an award subject to the achievement of
performance objectives, the Other Share-Based Award shall, except as otherwise
determined by the Committee, vest upon the achievement of the performance
objectives with respect to such number of those Shares subject to the Award as
shall be determined by the Committee, and then in no event, except as otherwise
determined by the Committee, less than a number equal to the product of (i) a
fraction, the numerator of which is the number of completed months elapsed after
beginning of the Vesting Period to the date of termination of the Participant
 
 
13

--------------------------------------------------------------------------------

 
and the denominator of which is the number of months elapsed after the beginning
of the Vesting Period to the Participant to the date of achievement of the
performance/time goal, multiplied by (ii) the number of Shares subject to the
Award.
 
(c)           In the event the Participant ceases to be employed for any other
reason, including for Cause, except as otherwise determined by the Committee,
all Shares subject to the Award which are still unvested shall be forfeited.
 
8.5.          Payment.  Except as may be provided in an Award Notice, Other
Share-Based Awards may be paid in cash, Shares, other property, or any
combination thereof, in the sole discretion of the Committee.  Other Share-Based
Awards may be paid in a lump sum or in installments or, in accordance with
procedures established by the Committee, on a deferred basis subject to the
requirements of Section 409A of the Code.
 
8.6.          Deferral of Director Fees.  Directors shall, if determined by the
Board, receive Other Share-Based Awards in the form of deferred stock units in
lieu of all or a portion of their annual retainer.  In addition, Directors may
elect to receive Other Share-Based Awards in the form of deferred stock units in
lieu of all or a portion of their annual and committee retainers and annual
meeting fees, provided that such election is made in accordance with the
requirements of Section 409A of the Code.  The Committee shall, in its absolute
discretion, establish such rules and procedures as it deems appropriate for such
elections and for the payment of the deferred stock units.
 
9.           PERFORMANCE AWARDS
 
9.1.           Grants.  Performance Awards in the form of Performance Shares or
Performance Units, as determined by the Committee in its sole discretion, may be
granted hereunder to Participants, for no consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan.  The performance goals to be achieved
for each Performance Period shall be conclusively determined by the Committee
and may be based upon the criteria set forth in Section 10.2.
 
9.2.           Award Notices.  The terms of any Performance Award granted under
the Plan shall be set forth in an Award Notice (or, if applicable, in a
resolution duly adopted by the Committee) which shall contain provisions
determined by the Committee and not inconsistent with the Plan, including
whether such Awards shall have Dividend Equivalents.  The terms of Performance
Awards need not be the same with respect to each Participant.
 
9.3.           Terms and Conditions.  The performance criteria to be achieved
during any Performance Period and the length of the Performance Period shall be
determined by the Committee upon the grant of each Performance Award; provided,
however, that a Performance Period shall not be shorter than one year unless the
Performance Award is not payable in Shares.  The amount of the Award to be
distributed shall be conclusively determined by the Committee.
 
9.4.           Payment. Except as provided in Article 11 or as may be provided
in an Award Notice, Performance Awards will be distributed only after the end of
the relevant Performance Period.  Performance Awards may be paid in cash,
Shares, other property, or any combination thereof, in the sole discretion of
the Committee. Performance Awards may be paid in a lump sum
 
 
14

--------------------------------------------------------------------------------

 
or in installments following the close of the Performance Period or, in
accordance with procedures established by the Committee, on a deferred basis
subject to the requirements of Section 409A of the Code.
 
9.5.           Termination of Employment.
 
(a)           Subject to Section 9.4, in the event a Participant who is an
Employee ceases to be employed with the consent of the Committee or upon the
Participant’s death, retirement, or Disability before the end of the Vesting
Period and the Participant has received an award subject to the achievement of
performance objectives, the Performance Shares or Performance Units shall,
except as otherwise determined by the Committee, vest upon the achievement of
the performance objectives with respect to such number of those Shares subject
to the Award as shall be determined by the Committee, and then in no event,
except as otherwise determined by the Committee, less than a number equal to the
product of (i) a fraction, the numerator of which is the number of completed
months elapsed after the beginning of the Performance Period to the date of
termination of the Participant and the denominator of which is the number of
months elapsed after the beginning of the Performance Period to the date of
achievement of the performance/time goal, multiplied by (ii) the number of
Shares subject to the Award.
 
(b)           In the event the Participant ceases to be employed for any other
reason, including for Cause, except as otherwise determined by the Committee,
all Shares subject to the Award which are still unvested shall be forfeited.
 
10.           CODE SECTION 162(m) PROVISIONS
 
10.1.           Covered Employees. Notwithstanding any other provision of the
Plan, if the Committee determines at the time a Restricted Stock Award, a
Restricted Stock Unit Award, a Performance Award or an Other Share-Based Award
is granted to a Participant who is, or is likely to be, as of the end of the tax
year in which the Company would claim a tax deduction in connection with such
Award, a Covered Employee, then the Committee may provide that this Article 10
is applicable to such Award.
 
10.2.           Performance Criteria.  If the Committee determines that a
Restricted Stock Award, a Restricted Stock Unit, a Performance Award or an Other
Share-Based Award is intended to be subject to this Article 10, the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one or any combination of the
following: revenue; net income (or loss) per share; pre-tax profits; net
earnings (or loss); net income (or loss); operating income or loss (before or
after taxes); cash flow; cash flow per share (before or after dividends); free
cash flow; earnings or losses (including earnings or losses before taxes, before
interest and taxes, or before interest, taxes, depreciation and amortization);
total stockholder return relative to assets; total stockholder return relative
to peers; customer satisfaction; growth in number of locations, same store
sales, customer traffic; employee satisfaction; employee turnover, employee
diversity, specified objective social goals, gross margin; revenue growth; stock
price; market share; sales; earnings (or loss) per share; return on equity; cost
reductions; economic
 
 
15

--------------------------------------------------------------------------------

 
value added; product revenue growth; pre- or after-tax income or loss (before or
after allocation of corporate overhead and bonus); return on assets or net
assets; attainment of strategic and operational initiatives; appreciation in
and/or maintenance of the price of the Shares or any other publicly-traded
securities of the Company; gross profits; comparisons with various stock market
indices; return on capital (including return on total capital or return on
invested capital); cash flow return on investment; return on investment,
improvement in or attainment of expense levels or working capital levels,
including cash, inventory and accounts receivable; operating margin; year-end
cash; cash margin; debt reduction; stockholders equity; operating efficiencies;
research and development achievements; strategic partnerships or transactions
(including in-licensing and out-licensing of intellectual property; establishing
relationships with commercial entities with respect to the marketing,
distribution and sale of the Company’s products (including with group purchasing
organizations, distributors and other vendors)); supply chain achievements
(including establishing relationships with manufacturers or suppliers of
component materials and manufacturers of the Company’s products);
co-development, co-marketing, profit sharing, joint venture or other similar
arrangements; financial ratios (including those measuring liquidity, activity,
profitability or leverage); cost of capital; financing and other capital raising
transactions (including sales of the Company’s equity or debt securities; sales
or licenses of the Company’s assets, including its intellectual property,
whether in a particular jurisdiction or territory or globally; or through
partnering transactions); and implementation, completion or attainment of
measurable objectives with respect to research, development, manufacturing,
commercialization, products or projects, production volume levels, acquisitions
and divestitures, brand positioning goals, business expansion goals and
recruiting and maintaining personnel. Such performance goals also may be based
solely by reference to the Company’s performance or the performance of a
Subsidiary, division, business segment or business unit of the Company, or based
upon the relative performance of other companies or upon comparisons of any of
the indicators of performance relative to other companies. The Committee may
also exclude charges related to an event or occurrence which the Committee
determines should appropriately be excluded, including (i) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (ii) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, or
(iii) the cumulative effects of tax or accounting changes in accordance with
U.S. generally accepted accounting principles. Such performance goals shall be
set by the Committee within the time period prescribed by, and shall otherwise
comply with the requirements of, Section 162(m) of the Code, and the regulations
thereunder.
 
10.3.           Certification.  Any payment of an Award granted with performance
goals pursuant to this Article 10 shall be conditioned on the written
certification of the Committee in each case that the performance goals and any
other material conditions were satisfied.
 
10.4.           Adjustments.  Notwithstanding any provision of the Plan (other
than Article 11), with respect to any Restricted Stock Award, Restricted Stock
Unit Award, Performance Award or Other Share-Based Award that is subject to this
Article 10, the Committee may adjust downwards, but not upwards, the amount
payable pursuant to such Award, and the Committee may not waive the achievement
of the applicable performance goals except in the case of the death or
Disability of the Participant or as otherwise determined by the Committee in
special circumstances.
 
 
16

--------------------------------------------------------------------------------

 
 
10.5.           Restrictions.  The Committee shall have the power to impose such
other restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.
 
10.6.           Limitations on Grants to Individual Participants.  Subject to
adjustment as provided in Section 12.2, no Participant may (i) be granted
Options or Stock Appreciation Rights during any 12-month period with respect to
more than 300,000 Shares for each type of award and (ii) earn more than 300,000
Shares with respect to Restricted Stock Awards, Restricted Stock Unit Awards,
Performance Awards and/or Other Share-Based Awards in any 12-month period for
each type of award that are intended to comply with the performance-based
exception under Code Section 162(m) and are denominated in Shares (collectively,
the “Limitations”).  In addition to the foregoing, the maximum dollar value that
may be earned by any Participant for each 12 months in a Performance Period with
respect to Performance Awards that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
cash is $5,000,000.  If an Award is cancelled, the cancelled Award shall
continue to be counted toward the applicable Limitation (or, if denominated in
cash, toward the dollar amount in the preceding sentence).
 
11.           CHANGE IN CONTROL PROVISIONS
 
11.1.          Impact on Certain Awards.  Award Notices may provide that in the
event of a Change in Control of the Company (as defined in Section 11.3): (i)
Options and Stock Appreciation Rights outstanding as of the date of the Change
in Control shall be cancelled and terminated without payment therefor if the
Fair Market Value of one Share as of the date of the Change in Control is equal
to or less than the per Share Option exercise price or Stock Appreciation Right
grant price, and (ii) all Performance Awards shall be considered to be earned
and payable (either in full or pro rata based on the portion of Performance
Period completed as of the date of the Change in Control), and any limitations
or other restrictions shall lapse and such Performance Awards shall be
immediately settled or distributed.
 
11.2.          Assumption or Substitution of Certain Awards.
 
(a)           Unless otherwise provided in an Award Notice, in the event of a
Change in Control of the Company in which the successor company assumes or
substitutes for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award (or in which the Company
is the ultimate parent corporation and continues the Award), if a Participant’s
employment with such successor company (or the Company) or a subsidiary thereof
terminates within 24 months following such Change in Control (or such other
period set forth in the Award Notice, including prior thereto if applicable) and
under the circumstances specified in the Award Notice: (i) Options and Stock
Appreciation Rights outstanding as of the date of such termination of employment
will immediately vest, become fully exercisable, and may thereafter be exercised
for 24 months (or the period of time set forth in the Award Notice), (ii) the
restrictions, limitations and other conditions applicable to Restricted Stock
and Restricted Stock Units outstanding as of the date of such termination of
employment shall lapse and the Restricted Stock and Restricted Stock Units shall
become free of all restrictions,
 
 
17

--------------------------------------------------------------------------------

 
limitations and conditions and become fully vested, and (iii) the restrictions,
limitations and other conditions applicable to any Other Share-Based Awards or
any other Awards shall lapse, and such Other Share-Based Awards or such other
Awards shall become free of all restrictions, limitations and conditions and
become fully vested and transferable to the full extent of the original
grant.  For the purposes of this Section 11.2, an Option, Stock Appreciation
Right, Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based
Award shall be considered assumed or substituted for, if following the Change in
Control the Award confers the right to purchase or receive, for each Share
subject to the Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award immediately prior to the
Change in Control, the consideration (whether stock, cash or other securities or
property) received in the transaction constituting a Change in Control by
holders of Shares for each Share held on the effective date of such transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award, for each Share subject thereto, will be solely common
stock of the successor company substantially equal in fair market value to the
per Share consideration received by holders of Shares in the transaction
constituting a Change in Control.  The determination of such substantial
equality of value of consideration shall be made by the Committee in its sole
discretion and its determination shall be conclusive and binding.
 
(b)           Unless otherwise provided in an Award Notice, in the event of a
Change in Control of the Company to the extent the successor company does not
assume or substitute for an Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award or Other Share-Based Award (or in which the
Company is the ultimate parent corporation and does not continue the Award),
then immediately prior to the Change in Control: (i) those Options and Stock
Appreciation Rights outstanding as of the date of the Change in Control that are
not assumed or substituted for (or continued) shall immediately vest and become
fully exercisable, (ii) restrictions, limitations and other conditions
applicable to Restricted Stock and Restricted Stock Units that are not assumed
or substituted for (or continued) shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions, other
limitations and other conditions applicable to any Other Share-Based Awards or
any other Awards that are not assumed or substituted for (or continued) shall
lapse, and such Other Share-Based Awards or such other Awards shall become free
of all restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant.
 
(c)           The Committee, in its discretion, may determine that, upon the
occurrence of a Change in Control of the Company, each Option and Stock
Appreciation Right outstanding shall terminate within a specified number of days
after notice to the Participant, and/or that each Participant shall receive,
with respect to each Share subject to such Option or Stock Appreciation Right,
an amount equal to the excess of the Fair
 
18

--------------------------------------------------------------------------------

 
Market Value of such Share immediately prior to the occurrence of such Change in
Control over the exercise price per Share of such Option and/or Stock
Appreciation Right; such amount to be payable in cash, in one or more kinds of
stock or property (including the stock or property, if any, payable in the
transaction) or in a combination thereof, as the Committee, in its discretion,
shall determine.
 
11.3.         Change in Control. For purposes of the Plan, unless otherwise
provided in an Award Notice, Change in Control means the occurrence of any one
of the following events:
 
(a)           During any twenty-four (24) month period, individuals who, as of
the beginning of such period, constitute the Board (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a director subsequent to the beginning of such period
whose election or nomination for election was approved by a vote of at least
two-thirds (2/3) of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;
 
(b)           Any “person”, including a “group” (as such terms are defined in
the Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange
Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph (b)
shall not be deemed to be a Change in Control by virtue of any acquisition of
such securities: (i) by the Company or any Subsidiary, (ii) by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, (iii) by any underwriter temporarily holding securities pursuant to
an offering of such securities, (iv) pursuant to a Non-Qualifying Transaction,
as defined in paragraph (c) below, or (v) by any person of Voting Securities
from the Company, if a majority of the Incumbent Board approves in advance the
acquisition of beneficial ownership of 50% or more of Company Voting Securities
by such person;
 
(c)           The consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its Subsidiaries that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(i) more than 50% of the total voting power of (A) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (B) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business
 
 
19

--------------------------------------------------------------------------------

 
Combination (or, if applicable, is represented by shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (ii) no person
(other than any employee benefit plan (or related trust) sponsored or maintained
by the Surviving Corporation or the Parent Corporation), is or becomes the
beneficial owner, directly or indirectly, of 50% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (iii) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (i), (ii) and
(iii) above shall be deemed to be a “Non-Qualifying Transaction”); or
 
(d)           The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of a sale of all
or substantially all of the Company’s assets.
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that  if after such acquisition by the Company such
person becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.
 
Notwithstanding the foregoing, with respect to any Award that is characterized
as “non-qualified deferred compensation” within the meaning of Section 409A of
the Code, an event shall not be considered to be a Change in Control under the
Plan for purposes of any payment in respect of such Award unless such event is
also a “change in ownership,” a “change in effective control” or a “change in
the ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A of the Code.
 
12.           GENERALLY APPLICABLE PROVISIONS
 
12.1.           Amendment and Termination of the Plan. The Board may, from time
to time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
including the rules and regulations of the principal U.S. national securities
exchange on which the Shares are traded; provided that the Board may not amend
the Plan in any manner that would result in noncompliance with Rule 16b-3 of the
Exchange Act; and further provided that the Board may not, without the approval
of the Company’s stockholders, amend the Plan to (a) materially increase the
number of Shares that may be the subject of Awards under the Plan (except for
adjustments pursuant to Section 12.2), (b) expand the types of awards available
under the Plan, (c) materially expand the class of
 
 
20

--------------------------------------------------------------------------------

 
persons eligible to participate in the Plan, (d) amend Section 5.3 or Section
6.3(e) to eliminate the requirements relating to minimum exercise price, minimum
grant price and stockholder approval, (e) increase the maximum permissible term
of any Option specified by Section 5.4 or the maximum permissible term of a
Stock Appreciation Right specified by Section 6.3(d), or (f) increase the
Limitations.  The Board may not, without the approval of the Company’s
stockholders, cancel an Option or Stock Appreciation Right in exchange for cash
or take any action with respect to an Option or Stock Appreciation Right that
would be treated as a repricing under the rules and regulations of the principal
securities exchange on which the Shares are traded, including a reduction of the
exercise price of an Option or the grant price of a Stock Appreciation Right or
the exchange of an Option or Stock Appreciation Right for cash or another
Award.  In addition, no amendments to, or termination of, the Plan shall impair
the rights of a Participant in any material respect under any Award previously
granted without such Participant’s consent.
 
12.2.           Adjustments. In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property, other than a regular cash dividend), stock split,
reverse stock split, spin-off or similar transaction or other change in
corporate structure affecting the Shares or the value thereof, such adjustments
and other substitutions shall be made to the Plan and to Awards as are
appropriate taking into consideration the accounting and tax consequences,
including such adjustments in the aggregate number, class and kind of securities
that may be delivered under the Plan, the Limitations, the maximum number of
Shares that may be issued pursuant to Incentive Stock Options and, in the
aggregate or to any Participant, in the number, class, kind and option or
exercise price of securities subject to outstanding Awards granted under the
Plan (including, if deemed appropriate, the substitution of similar options to
purchase the shares of, or other awards denominated in the shares of, another
company); provided, however, that the number of Shares subject to any Award
shall always be a whole number.  The Committee shall have the sole discretion to
make all interpretations and determinations required under this section to the
extent it deems equitable and appropriate and its determination shall be
conclusive and binding.  It is the intent of any such adjustment that the value
of the Awards held by the Participants immediately following the change is the
same as that value immediately prior to the change.
 
12.3.           Transferability of Awards. Except as provided below, no Award
and no Shares that have not been issued or as to which any applicable
restriction, performance or deferral period has not lapsed, may be sold,
assigned, transferred, pledged or otherwise encumbered, other than by will or
the laws of descent and distribution, and such Award may be exercised during the
life of the Participant only by the Participant or the Participant’s guardian or
legal representative.  To the extent and under such terms and conditions as
determined by the Committee, a Participant may assign or transfer an Award (each
transferee thereof, a “Permitted Assignee”) to (i) the Participant’s spouse,
children or grandchildren (including any adopted and step children or
grandchildren), parents, grandparents or siblings, (ii) to a trust for the
benefit of one or more of the Participant or the persons referred to in clause
(i), (iii) to a partnership, limited liability company or corporation in which
the Participant or the persons referred to in clause (i) are the only partners,
members or shareholders or (iv) for charitable donations; provided that such
Permitted Assignee shall be bound by and subject to all of the terms and
conditions of the Plan and the Award Notice relating to the transferred Award
and shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that
 
 
21

--------------------------------------------------------------------------------

 
such Participant shall remain bound by the terms and conditions of the
Plan.  The Company shall cooperate with any Permitted Assignee and the Company’s
transfer agent in effectuating any transfer permitted under this Section.
 
12.4.          Termination of Employment or Services.
 
  (a)           The Committee shall determine and set forth in each Award Notice
whether any Awards granted in such Award Notice will continue to be exercisable,
continue to vest or be earned and the terms of such exercise, vesting or
earning, on and after the date that a Participant ceases to be employed by or to
provide services to the Company or any Subsidiary (including as a Director),
whether by reason of death, Disability, voluntary or involuntary termination of
employment or services, or otherwise.  The date of termination of a
Participant’s employment or services will be determined by the Committee, which
determination will be final.
 
  (b)           The Committee shall be entitled to make such rules, regulations
and determinations as it deems appropriate under the Plan with respect to any
suspension of employment or leave of absence from the Company or a Subsidiary
granted to a Participant. Without limiting the generality of the foregoing, the
Committee shall be entitled to determine (i) whether or not any such suspension
or leave of absence shall be treated as if the Participant ceased to be an
Employee and (ii) the impact, if any, of any such suspension or leave of absence
on Awards under the Plan.  In the event a Participant transfers employment from
the Company to a Subsidiary or from a Subsidiary to the Company, such
Participant shall not be deemed to have ceased to be an Employee for purposes of
the Plan.
 
12.5.           Beneficiary Designation. Each Participant under the Plan may,
from time to time, name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
in case of the Participant’s death before the Participant receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant in writing with the Committee
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.
 
12.6.           Deferral; Dividend Equivalents. The Committee shall be
authorized to establish procedures pursuant to which the payment of any Award
may be deferred consistent with the requirements of Section 409A of the
Code.  All deferrals shall be accomplished by the delivery of a written,
irrevocable request by the Participant prior to the time payment would otherwise
be made, on a form provided by the Company.  Further, all deferrals shall be
made in accordance with administrative guidelines established by the Committee
to ensure that deferrals comply with all applicable requirements of the Code and
its regulations.  Deferred payments shall be paid in a lump sum or installments,
as determined by the Committee.  The Committee also may credit interest, at
rates to be determined by the Committee, on cash payments that are deferred and
credit dividends or dividend equivalents on deferred payments denominated in the
form of Common Stock.  The Committee also may, in its discretion, require
deferral of payment of any Award or portion of it, if payment of the Award
would, or could in the reasonable estimation of
 
 
22

--------------------------------------------------------------------------------

 
the Committee, result in the Participant receiving compensation in excess of the
maximum amount deductible by the Company under the provisions of Code Section
162(m), as amended.  Notwithstanding the foregoing, no Award under this Plan (or
modification thereof) shall provide for deferral of compensation that does not
comply with Section 409A of the Code unless the Committee, at the time of grant,
specifically provides that the Award is not intended to comply with Section 409A
of the Code.  Notwithstanding any provision of this Plan to the contrary, if one
or more of the payments or benefits received or to be received by a Participant
pursuant to an Award would cause the Participant to incur any additional tax or
interest under Section 409A of the Code, the Committee may reform such provision
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code.  Subject to the provisions of the Plan and any Award Notice, the recipient
of an Award other than an Option or Stock Appreciation Right may, if so
determined by the Committee, be entitled to receive, currently or on a deferred
basis, amounts equivalent to cash, stock or other property dividends on Shares
(“Dividend Equivalents”) with respect to the number of Shares covered by the
Award, as determined by the Committee, in its sole discretion. The Committee may
provide that the Dividend Equivalents (if any) shall be deemed to have been
reinvested in additional Shares or otherwise reinvested and may provide that the
Dividend Equivalents are subject to the same vesting or performance conditions
as the underlying Award. Notwithstanding the foregoing, Dividend Equivalents
distributed in connection with an Award that vests based on the achievement of
performance goals shall be subject to restrictions and risk of forfeiture to the
same extent as the Award with respect to which such cash, stock or other
property has been distributed.
 
13.           MISCELLANEOUS
 
13.1.           Award Notices. Each Award Notice shall either be (a) in writing
in a form approved by the Committee and executed by the Company by an officer
duly authorized to act on its behalf, or (b) an electronic notice in a form
approved by the Committee and recorded by the Company (or its designee) in an
electronic recordkeeping system used for the purpose of tracking one or more
types of Awards as the Committee may provide; in each case and if required by
the Committee, the Award Notice shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require. The Committee may authorize any officer of the Company to execute
any or all Award Notices on behalf of the Company.  The Award Notice shall set
forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of the Plan.
 
13.2.           Tax Withholding. The Company shall have the right to make all
payments or distributions pursuant to the Plan to a Participant (or a Permitted
Assignee thereof) (any such person, a “Payee”) net of any applicable federal,
state and local taxes required to be paid or withheld as a result of (a) the
grant of any Award, (b) the exercise of an Option or Stock Appreciation Right,
(c) the delivery of Shares or cash, (d) the lapse of any restrictions in
connection with any Award or (e) any other event occurring pursuant to the Plan.
The Company or any Subsidiary shall have the right to withhold from wages or
other amounts otherwise payable to such Payee such withholding taxes as may be
required by law, or to otherwise require the Payee to pay such withholding
taxes. If the Payee shall fail to make such tax payments as are required, the
Company or its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
such Payee or to take such
 
 
23

--------------------------------------------------------------------------------

 
other action as may be necessary to satisfy such withholding obligations. The
Committee shall be authorized to establish procedures for election by
Participants to satisfy such obligation for the payment of such taxes by
tendering previously acquired Shares (either actually or by attestation, valued
at their then Fair Market Value), or by directing the Company to retain Shares
(up to the Participant’s minimum required tax withholding rate or such other
rate that will not cause an adverse accounting consequence or cost) otherwise
deliverable in connection with the Award.
 
13.3.           Right of Discharge Reserved; Claims to Awards.  Nothing in the
Plan nor the grant of an Award hereunder shall confer upon any Employee,
Director or Consultant the right to continue in the employment or service of the
Company or any Subsidiary or affect any right that the Company or any Subsidiary
may have to terminate the employment or service of (or to demote or to exclude
from future Awards under the Plan) any such Employee, Director or Consultant at
any time for any reason.  Except as specifically provided by the Committee, the
Company shall not be liable for the loss of existing or potential profit from an
Award granted in the event of termination of an employment or other
relationship.  No Employee, Director or Consultant shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of Employees, Directors or Consultants under the Plan.
 
13.4.           Substitute Awards.  Notwithstanding any other provision of the
Plan, the terms of Substitute Awards may vary from the terms set forth in the
Plan to the extent the Committee deems appropriate to conform, in whole or in
part, to the provisions of the awards in substitution for which they are
granted.
 
13.5.           Conditions on Awards.
 
   (a)           A Participant will not, without the written consent of the
Company, either during or after his or her employment by the Company, disclose
to anyone or make use of any confidential information which he or she has
acquired during his or her employment relating to any of the business of the
Company, except as such disclosure or use may be required in connection with his
or her work as an employee of Company, or as demanded by a subpoena issued by a
court of competent jurisdiction, if the Participant gives notice of the demand
to the Company as soon as reasonably possible after receipt of the
subpoena.  The confidential information of the Company includes, but is not
limited to, all technology, recipes, business systems and styles, customer lists
and all other Company proprietary information not generally known to the
public.  During Participant’s employment by the Company, he or she will not,
either as principal, agent, consultant, employee or otherwise, engage in any
work or other activity in competition with the Company in the field or fields in
which he or she has worked for the Company.  Unless the Award Notice specifies
otherwise, a Participant shall forfeit all rights under this Plan to any
unexercised or unpaid Awards or to the deferral of any Award, dividend, or
Dividend Equivalent, if, in the determination of the Committee, the Participant
has violated the provisions set forth in this Section 13.5, and in that event
any further payment, deferral of payment, or other action with respect to any
Award, dividend, or Dividend Equivalent shall be made or taken, if at all, in
the sole discretion of the Committee.
 
 
24

--------------------------------------------------------------------------------

 
 
(b)           In the event that the employment of a Participant holding any
unexercised Option or Stock Appreciation Right, any unearned Performance Award,
any unvested or unearned shares of Restricted Stock, any unearned or unvested
Restricted Stock Units or any unearned or unvested Other Share-Based Awards
shall terminate with the consent of the Committee or by reason of retirement or
Disability, the rights of such Participant to any such Award shall be subject to
the conditions that until any such Option or Stock Appreciation Right is
exercised, or any such Performance Award, share of Restricted Stock, Restricted
Stock Units or Other Share-Based Award is vested or earned, the Participant
shall (a) not engage, either directly or indirectly, in any manner or capacity
as advisor, principal, agent, partner, officer, director, employee, member of
any association or otherwise, in any business or activity which is at the time
competitive with any business or activity conducted by the Company (b) not
personally, or in conjunction with others, solicit or recruit current employees
of the Company or its Subsidiaries to leave employment; (c) not in any way
disparage the Company, its products and processes or any of its employees or
vendors or customers; (d) protect the confidential information of the Company
and its trade secrets; and (e) be available, unless the Participant shall have
died, at reasonable times for consultations (which shall not require substantial
time or effort) at the request of the Company’s management with respect to
phases of the business with which the Participant was actively connected during
the Participant’s employment, but such consultations shall not (except in the
case of a Participant whose active service was outside of the United States) be
required to be performed at any place or places outside of the United States of
America or during usual vacation periods or periods of illness or other
incapacity.  In the event that the above conditions are not fulfilled, the
Participant shall forfeit all rights to any unexercised Option or Stock
Appreciation Right, Performance Award, shares of Restricted Stock, Restricted
Stock Units or Other Share-Based Awards held as on the date of the breach of
condition.
 
(c)           In addition, any Participant may be required to repay the Company
an Award, if (i) the Company's financial statements are required to be restated
due to material noncompliance, as a result of the Participant's misconduct, with
any financial reporting requirement under the federal securities laws, (ii) the
Participant is terminated by or otherwise leaves employment with the Company
within two years following the vesting date of the Award and such termination of
employment arises out, is due to, or is in any way connected with any misconduct
or violation of Company policy, (iii) the Participant becomes employed with a
competitor within the two year period following termination, or (iv) for any
other reason considered by the Committee in its sole discretion to be
detrimental to the Company or its interests. Any determination by the Board of
Directors of the Company which shall act upon the recommendation of the
Chairman, that the Participant is, or has, engaged in such activity or breached
an obligation to the Company as aforesaid shall be conclusive.
 
13.6.           Stop Transfer Orders.  All certificates for Shares delivered
under the Plan pursuant to any Award shall be subject to such stop-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Shares are then listed, and any
applicable federal or state securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.
 
25

--------------------------------------------------------------------------------

 
 
13.7.           Nature of Payments.  All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company.  Any income or gain
realized pursuant to Awards under the Plan constitutes a special incentive
payment to the Participant and shall not be taken into account, to the extent
permissible under applicable law, as compensation for purposes of any of the
employee benefit plans of the Company or any Subsidiary except as may be
determined by the Committee or by the Board or board of directors of the
applicable Subsidiary.
 
13.8.           Other Plans.  Nothing contained in the Plan shall prevent the
Board from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.
 
13.9.           Severability.  The provisions of the Plan shall be deemed
severable.  If any provision of the Plan shall be held unlawful or otherwise
invalid or unenforceable in whole or in part by a court of competent
jurisdiction or by reason of change in a law or regulation, such provision shall
(a) be deemed limited to the extent that such court of competent jurisdiction
deems it lawful, valid and/or enforceable and as so limited shall remain in full
force and effect, and (b) not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect. If the making of
any payment or the provision of any other benefit required under the Plan shall
be held unlawful or otherwise invalid or unenforceable by a court of competent
jurisdiction, such unlawfulness, invalidity or unenforceability shall not
prevent any other payment or benefit from being made or provided under the Plan,
and if the making of any payment in full or the provision of any other benefit
required under the Plan in full would be unlawful or otherwise invalid or
unenforceable, then such unlawfulness, invalidity or unenforceability shall not
prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid or unenforceable, and the maximum
payment or benefit that would not be unlawful, invalid or unenforceable shall be
made or provided under the Plan.
 
13.10.          Construction.  As used in the Plan, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”
 
13.11.          Unfunded Status of the Plan.  The Plan is intended to constitute
an “unfunded” plan for incentive compensation.  With respect to any payments not
yet made to a Participant by the Company, nothing contained herein shall give
any such Participant any rights that are greater than those of a general
creditor of the Company.  In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the obligations created
under the Plan to deliver the Shares or payments in lieu of or with respect to
Awards hereunder; provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.
 
13.12.            Governing Law; Jurisdiction. The Plan and all determinations
made and actions taken thereunder, to the extent not otherwise governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Tennessee, without reference to principles of conflict of laws, and
construed accordingly. Any suit, action or proceeding with respect to the
 
26

--------------------------------------------------------------------------------

 
Plan or any Award Notice, or any judgment entered by any court of competent
jurisdiction in respect of any thereof, shall be resolved only in the courts of
the State of Tennessee or the United States District Court for the Middle
District of Tennessee and the appellate courts having jurisdiction of appeals in
such courts.  In that context, and without limiting the generality of the
foregoing, the Company and each Participant shall irrevocably and
unconditionally (a) submit in any proceeding relating to the Plan or any Award
Notice, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Tennessee, the court of the United States of America for the Middle
District of Tennessee, and appellate courts having jurisdiction of appeals from
any of the foregoing, and agree that all claims in respect of any such
Proceeding shall be heard and determined in such Tennessee State court or, to
the extent permitted by law, in such federal court, (b) consent that any such
Proceeding may and shall be brought in such courts and waives any objection that
the Company and each Participant may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agree not to plead or claim the same,
(c) waive all right to trial by jury in any Proceeding (whether based on
contract, tort or otherwise) arising out of or relating to the Plan or any Award
Notice, (d) agree that service of process in any such Proceeding may be effected
by mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party, in the case
of a Participant, at the Participant’s address shown in the books and records of
the Company or, in the case of the Company, at the Company’s principal offices,
attention Secretary, and (e) agree that nothing in the Plan shall affect the
right to effect service of process in any other manner permitted by the laws of
the State of Tennessee.
 
13.13.           Effective Date of Plan; Termination of Plan.  The Plan shall be
effective on the date of the approval of the Plan by the holders of the shares
entitled to vote at a duly constituted meeting of the stockholders of the
Company.  The Plan shall be null and void and of no effect if the foregoing
condition is not fulfilled and in such event each Award shall, notwithstanding
any of the preceding provisions of the Plan, be null and void and of no
effect.  Awards may be granted under the Plan at any time and from time to time
on or prior to the tenth anniversary of the effective date of the Plan, on which
date the Plan will expire except as to Awards then outstanding under the
Plan.  Such outstanding Awards shall remain in effect until they have been
exercised or terminated, or have expired.
 
13.14.           Foreign Employees and Consultants. Awards may be granted to
Participants who are foreign nationals or employed or providing services outside
the United States, or both, on such terms and conditions different from those
applicable to Awards to Employees or Consultants providing services in the
United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy.  The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees or Consultants on assignments outside their home country.
 
13.15.           Compliance with Section 409A of the Code.  This Plan is
intended to comply and shall be administered in a manner that is intended to
comply with Section 409A of the Code and shall be construed and interpreted in
accordance with such intent.  To the extent that an Award or the payment,
settlement or deferral thereof is subject to Section 409A of the Code, the Award
shall be granted, paid, settled or deferred in a manner that will comply with
Section 409A of the
 
27

--------------------------------------------------------------------------------

 
Code, including regulations or other guidance issued with respect thereto,
except as otherwise determined by the Committee.  Any provision of this Plan
that would cause the grant of an Award or the payment, settlement or deferral
thereof to fail to satisfy Section 409A of the Code shall be amended to comply
with Section 409A of the Code on a timely basis, which may be made on a
retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.
 
13.16.            Listing, Registration and Legal Compliance.  Each Award shall
be subject to the requirement that if at any time the Committee shall determine,
in its discretion, that the listing, registration, or qualification of such
Award, or any Shares or other property subject thereto, upon any securities
exchange or under any foreign, federal or state securities or other law or
regulation, or the consent or approval of any governmental body or the taking of
any other action to comply with or otherwise with respect to any such law or
regulation, is necessary or desirable as a condition to or in connection with
the granting of such Award or the issue, delivery or purchase of Shares or other
property thereunder, no such Award may be exercised or paid in Shares or other
property unless such listing, registration, qualification, consent, approval or
other action shall have been effected or obtained, free of any conditions not
acceptable to the Committee.  The holder of the Award will supply the Company
with such certificates, representations and information as the Company shall
request and shall otherwise cooperate with the Company in effecting or obtaining
such listing, registration, qualification, consent, approval or other
action.  In the case of persons subject to Section 16 of the Exchange Act, the
Committee may at any time impose any limitations upon the exercise, delivery or
payment of any Award which, in the discretion of the Committee, are necessary or
desirable in order to comply with Section 16 and the rules and regulations
thereunder.  If the Company, as part of an offering of securities or otherwise,
finds it desirable or necessary because of foreign, federal or state legal or
regulatory requirements to suspend the period during which Options or Stock
Appreciation Rights may be exercised, the Committee may, in its discretion and
without the holders’ consent, so suspend such period on not less than 15 days
prior written notice to the holders thereof.
 
13.17.           Captions.  The captions in the Plan are for convenience of
reference only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.
 
28